1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD, JUAN OROZCO, and LINDY DEGEARE

12
                                    UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
     GILBERTO FAJARDO,                                 )       Case No. 1:16-CV-00699-JLT
16                                                     )
                   Plaintiff,                          )       STIPULATION TO MODIFY THE
17                                                     )       SCHEDULING ORDER [DKT. NO. 36];
            vs.                                        )       [PROPOSED] ORDER THEREON
18
                                                       )
19   CITY OF BAKERSFIELD; JUAN                         )
     OROZCO; LINDY DEGEARE; and                        )
20   DOES 1 THROUGH 10, inclusive,                     )
                                                       )
21
                   Defendants.                         )
22                                                     )

23                                                  RECITALS
24          1.      WHEREAS, on May 30, 2018 this Court issued its Scheduling Order [Dkt. No. 36].
25          2.      WHEREAS, on May 16, 2019 the Parties filed a Stipulation to Modify the Scheduling Order
26   [Dkt. No. 39] to extend the time for expert disclosures and expert discovery cutoff and the Court issued an

27
     Order granting same on May 17, 2019 [Dkt. No. 40].
            3.      WHEREAS, on August 21, 2019 the Parties filed a Stipulation to Modify the Scheduling
28
     Order [Dkt. No. 46] to extend the time for disclosure of expert witnesses and expert witness discovery due



                                                           1
1    to the number of expert witnesses in this catastrophic injury case. The Court issued an Order granting same
2    on August 22, 2019 [Dkt. No. 47].
3            4.      WHEREAS, on September 16, 2019 the Parties filed a Stipulation to Modify the Scheduling

4    Order [Dkt. No. 48] to extend the time for disclosure of expert witnesses and expert witness discovery again

5
     due to the number of expert witnesses in this catastrophic injury case who are dependent on one another in
     terms of their analysis and given the volume of materials and complicated facts of the case. The Court
6
     issued an Order granting same on September 17, 2019 [Dkt. No. 49].
7
             5.      WHEREAS, the Parties have exchanged their initial and rebuttal expert disclosures.
8
     Plaintiff has designated a total of seven (7) expert witnesses. Defendants have designated a total of nine (9)
9
     expert witnesses. The Parties have yet not been able to depose any of these expert witnesses due to the
10
     holidays, calendar conflicts, depositions, and trials.
11           6.      Counsel for both Plaintiff and Defendants have significantly congested trial calendars and as
12   such, the Parties have agreed to continue the trial date of February 10, 2020 to June 29, 2020 in order to
13   accommodate the sixteen (16) expert depositions that need to be taken in this matter. The June 29, 2020

14   trial date was confirmed with Clerk Susan Hall as being available on the Court’s calendar.

15
                                                   STIPULATION
            IT IS HEREBY STIPULATED by and between the Parties hereto through their respective
16
     attorneys of record that the following be continued as follows:
17
            Deadline                                          Current Date                     Requested Date
18
            Expert Discovery Cutoff                           November 18, 2019                April 6, 2020
19
            Joint Pre Trial Statement                         December 23, 2019                May 11, 2020
20
            Pre Trial Conference                              December 30, 2019                May 18, 2020
21          Trial                                             February 10, 2020                June 29, 2020
22

23   Dated: December 23, 2019                        MARDEROSIAN & COHEN
24

25
                                                                  /s/ Michael G. Marderosian
                                                     By:______________________________
26
                                                                  Michael G. Marderosian,
27
                                                                  Attorneys for Defendants
28




                                                              2
1

2

3    Dated: December 23, 2019   LAW OFFICES OF DALE K. GALIPO

4

5
                                         /s/ Dale K. Galipo
                                By:______________________________
6
                                      Dale K. Galipo,
7                                     Attorneys for Plaintiff

8    Dated: December 23, 2019   CHAIN COHN STILES
9

10                                       /s/ David K. Cohn

11                              By:______________________________
                                      David K. Cohn,
12                                    Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     3
1                                                          ORDER
2
               Pursuant to the Stipulation of the parties and good cause appearing therefor, IT IS HEREBY
3
         ORDERED that the Scheduling Order be modified as follows:
4             Deadline                                          Current Date                      Requested Date
5             Expert Discovery Cutoff                           November 18, 2019                 April 6, 2020
6             Joint Pre Trial Statement                         December 23, 2019                 May 11, 2020
7             Pre Trial Conference                              December 30, 2019                 May 18, 2020

8
              Trial                                             February 10, 2020                 June 29, 20201

9
     IT IS SO ORDERED.
10

11         Dated:     December 23, 2019                              /s/ Jennifer L. Thurston
                                                             UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
      Counsel are advised that, though the Court can accommodate their request for the June 29 trial date, due to the
28   Independence Day Holiday, the Court is open only Monday through Thursday during the week of June 29. Due to other
     Court obligations, the week of July 6, 2020, the Court is available only on Monday and Friday, though the jury may
     deliberate on Tuesday, July 7, if necessary.




                                                                4
